J-E02005-20

                                 2021 PA Super 43


 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 PATRICK SEISIRO SOLOMON                   :
                                           :
                     Appellant             :   No. 1407 MDA 2018

                Appeal from the Order Entered July 23, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0001122-2018

BEFORE: BENDER, P.J.E., BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J.,
        DUBOW, J., KUNSELMAN, J., MURRAY, J., and McCAFFERY, J.

OPINION BY BOWES, J.:                               FILED MARCH 16, 2021

      A penny saved is a penny earned. But what is the worth of the coin

once it is stolen?   Patrick Seisiro Solomon stole collectable coins and now

wants to cap his restitution liability at their market value at the time of the

crime.   The issue before us is whether the sentencing court abused its

discretion in setting the restitution amount for the coins at their acquisition

cost. As we conclude that the sentencing court committed no error of law or

abuse of discretion in reaching its determination, we affirm.

      The facts of this case are straightforward and undisputed. In late 2017

or early 2018, Appellant stole rare coins owned by James Armstrong and sold

them for funds to support his drug habit. As a result, Appellant was charged

with theft by unlawful taking and receiving stolen property. On June 6, 2018,

Appellant agreed to plead guilty to the theft count, with the other count being
J-E02005-20


dismissed, for a sentence of three to twenty-three months of incarceration

plus costs and restitution. The criminal information indicated that the coins

were worth $1,799, but the Commonwealth represented at the plea hearing

that the victim was claiming $86,950 in restitution.          When accepting

Appellant’s plea, the trial court set restitution at the lesser amount, but

scheduled a hearing for the Commonwealth to prove the larger amount.

       The hearing took place on July 23, 2018.1         The Commonwealth’s

evidence consisted of the testimony of the victim, Mr. Armstrong, as well as

an exhibit that Mr. Armstrong prepared. The exhibit contained a seventeen-

page typewritten list detailing Mr. Armstrong’s coin acquisitions from 2004

through 2012 and indicating for each purchase a description, i.e., the type of

coins and the number in each set, as well as the price he paid. 2          See

Commonwealth Exhibit 1. It also included a handwritten list of which coins

Appellant stole, referencing the corresponding page and line of the typed list,

and specifying for each the “current value” as well as the initial cost. Id. For

some sets of coins the amounts were roughly the same; others had increased

or decreased in value between the time Mr. Armstrong bought them and




____________________________________________


1 Appellant was represented by counsel at the restitution hearing, but he
declined to appear himself.

2For example, one line-item purchase was of a six-coin set of 2008 Beijing
Olympic gold and silver coins, while another was a thirteen-piece set of
Morgan silver dollar coins from 1878 to 1892. See Commonwealth Exhibit 1.

                                           -2-
J-E02005-20


Appellant’s theft. Overall, the original cost of the property Appellant stole was

$86,974.93, while its “current value” was $58,600. Id.

      Mr. Armstrong testified that he started collecting coins in the late 1980s

or early 1990s and kept them secured in a storage area in his home.

Appellant, whom Mr. Armstrong knew for several years as someone he paid

for occasional help to maintain his house and property, learned of the

existence of the coin collection when he assisted Mr. Armstrong in moving the

boxes to the garage of his new home. See N.T. Restitution Hearing, 7/23/18,

at 6-7, 9.    After Mr. Armstrong noticed that the boxes of coins had been

rearranged more than once, he discovered that some were missing. He went

through and made the handwritten list of missing coins, although he only

included coins that sold for more than $2,000, and believed that the list would

have been longer if he “were willing to spend another three or four days on

inventorying every single thing[.]” Id. at 10.

      Mr. Armstrong explained that he arrived at the “current value” figures

through eBay. He indicated that eBay trades heavily in coins and provides

data about recent sales. Id. at 14. He looked though sales within the prior

three months of coins comparable to those Appellant had stolen to “find out

what the general average sales price was” for each set.          Id. at 15.   In

instances where there were exceptionally high and low sales for the same

item, Mr. Armstrong used “the cluster in between” to arrive at a value in the

middle. Id.


                                      -3-
J-E02005-20


       The trial court questioned Mr. Armstrong about the cause of the

fluctuations in values of the coins. Mr. Armstrong indicated that the price at

any given time is based upon “the collectability, the desirability, factors of how

many were minted,” the rarity of the coins, and the metal used (silver, gold,

platinum, etc.). Id. at 17-20.

       After entertaining argument from the parties, the trial court announced

its findings.    It indicated that it found Mr. Armstrong to be credible and

“extremely knowledgeable about coins and their values.”3 Id. at 26. The

court discussed various rationales for accepting different total values, but

ultimately concluded that the cost to Mr. Armstrong to acquire the coins was

the appropriate amount. Accordingly, it set restitution at $86,974.93. Id. at

29.

       Appellant filed a timely post-sentence motion, asking the court to

reconsider the restitution amount because the Commonwealth failed to prove

“that the victim was entitled under law to recoup the full purchase price paid

for the coins that were stolen.” Motion for Post-Sentence Relief, 8/2/18, at

unnumbered 2. Appellant maintained that the lesser amount, based upon the

value of the coins at the time of Appellant’s crime, should have been used.

Id. The trial court denied the motion without a hearing, and Appellant filed a



____________________________________________


3 Appellant acknowledges that Mr. Armstrong was qualified to offer expert
testimony as to the value of the coins at issue. See Appellant’s substituted
reply brief at 4-5.

                                           -4-
J-E02005-20


timely notice of appeal.    Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      On February 25, 2020, a divided panel of this Court reversed the

restitution order and remanded for an evidentiary hearing to set the restitution

amount based upon expert testimony of market value at the time of the theft.

The Commonwealth timely applied for reargument en banc, which we granted

on May 1, 2020, and withdrew the prior memoranda.             The parties filed

substituted briefs upon which they agreed to have this Court decide the case

without oral argument. Hence, the appeal is ripe for disposition.

      Appellant presents the following question for our review: “Did the

sentencing court award speculative and excessive restitution where it based

the award on the initial cost of stolen coins despite hearing evidence that the

coins’ current market value was almost $30,000 lower than their initial cost?”

Appellant’s substituted brief at 5.

      As our Supreme Court recently affirmed, issues concerning amount of

restitution implicate the discretionary aspects of a defendant’s sentence. See

Commonwealth v. Weir, 239 A.3d 25, 38 (Pa. 2020).                    See also

Commonwealth v. Biauce, 162 A.3d 1133, 1138 (Pa.Super. 2017) (“An

order of restitution is a sentence, thus, the amount awarded is within the

sound discretion of the trial court and must be supported by the record.”

(cleaned up)). As such, Appellant has no absolute right to appellate review.

      Rather, an appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction. We determine

                                      -5-
J-E02005-20


      whether the appellant has invoked our jurisdiction by considering
      the following four factors:

            (1) whether appellant has filed a timely notice of
            appeal; (2) whether the issue was properly preserved
            at sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect; and (4) whether there is a substantial question
            that the sentence appealed from is not appropriate
            under the Sentencing Code.

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa.Super. 2014)

(citations omitted).

      Appellant preserved the issue in a timely post-sentence motion seeking

reconsideration of his sentence and filed a timely notice of appeal. Appellant’s

brief contains a statement of reasons relied upon for his challenge to the

discretionary aspects of his sentence as required by Pa.R.A.P. 2119(f).

Further, Appellant’s challenge to the amount of restitution set by the trial court

presents a substantial question. See, e.g., Commonwealth v. Pappas, 845

A.2d 829, 842 (Pa.Super. 2004) (stating substantial question was presented

by the contention that there was insufficient evidence of the value of the stolen

property to support the restitution award). Thus, we will address the merits

of Appellant’s claim.

      To prevail, Appellant must demonstrate that the sentencing court

abused its discretion. “In this context, an abuse of discretion is not shown

merely by an error in judgment.” Commonwealth v. Antidormi, 84 A.3d

736, 760 (Pa.Super. 2014). Rather, Appellant must “establish, by reference

to the record, that the sentencing court ignored or misapplied the law,


                                      -6-
J-E02005-20


exercised its judgment for reasons of partiality, prejudice, bias or ill will, or

arrived at a manifestly unreasonable decision.” Commonwealth v. Bullock,

170 A.3d 1109, 1123 (Pa.Super. 2017).          Discretion is abused in ordering

speculative or excessive restitution or entering a restitution award not

supported by the record.       See Weir, supra at 38; Commonwealth v.

Crosley, 180 A.3d 761, 771 (Pa.Super. 2018).

      Appellant contends that the trial court misapplied the law in awarding

“a speculative and excessive amount in restitution” rather than basing

restitution on “market value or replacement cost[.]” Appellant’s substituted

brief at 17. Appellant maintains that “the general rule for property is to award

its market value or replacement cost in restitution.”       Id. at 20.   While he

acknowledges that no “particular method of valuation” is prescribed by the

restitution statute, Appellant notes that the statute providing the grading of

theft offenses defines “value” as “‘the market value of the property at the time

and place of the crime, or if such cannot be satisfactorily ascertained, the cost

of replacement of the property within a reasonable time after the crime.’” Id.

(quoting 18 Pa.C.S. § 3903(c)(1)).

      We consider the law applicable to Appellant’s claim. Our legislature has

defined restitution as “[t]he return of the property of the victim or payments

in cash or the equivalent thereof pursuant to an order of the court.” 18 Pa.C.S.

§ 1106(h). Restitution “is not a fine, but is an equitable remedy under which

a person is restored to his or her original position prior to loss or injury; it is


                                       -7-
J-E02005-20


the restoration of anything to its rightful owner or the act of making good or

giving equivalent for any loss, damage or injury.”          Commonwealth v.

Genovese, 675 A.2d 331, 333 (Pa.Super. 1996) (quoting Black’s Law

Dictionary (6th ed. 1990)) (cleaned up).

      Restitution is governed by § 1106 of the Crimes Code, which provides

as follows in pertinent part:

      (a) General rule.--Upon conviction for any crime wherein:

         (1) property of a victim has been stolen, converted or
         otherwise unlawfully obtained, or its value substantially
         decreased as a direct result of the crime; or

         (2) the victim, if an individual, suffered personal injury directly
         resulting from the crime,

      the offender shall be sentenced to make restitution in addition to
      the punishment prescribed therefor.

            ....

      (c) Mandatory restitution.--

         (1) The court shall order full restitution:

            (i) Regardless of the current financial resources of the
            defendant, so as to provide the victim with the fullest
            compensation for the loss. The court shall not reduce a
            restitution award by any amount that the victim has
            received from the Crime Victim’s Compensation Board or
            other government agency but shall order the defendant to
            pay any restitution ordered for loss previously compensated
            by the board to the Crime Victim’s Compensation Fund or
            other designated account when the claim involves a
            government agency in addition to or in place of the board.
            The court shall not reduce a restitution award by any
            amount that the victim has received from an insurance
            company but shall order the defendant to pay any


                                      -8-
J-E02005-20


          restitution ordered for loss previously compensated by an
          insurance company to the insurance company.

          ....

       (2) At the time of sentencing the court shall specify the amount
       and method of restitution. In determining the amount and
       method of restitution, the court:

          (i) Shall consider the extent of injury suffered by the victim,
          the victim’s request for restitution as presented to the
          district attorney in accordance with paragraph (4) and such
          other matters as it deems appropriate.

          (ii) May order restitution in a lump sum, by monthly
          installments or according to such other schedule as it deems
          just.

          (iii) Shall not order incarceration of a defendant for failure
          to pay restitution if the failure results from the offender’s
          inability to pay.

          (iv) Shall consider any other preexisting orders imposed on
          the defendant, including, but not limited to, orders imposed
          under this title or any other title.

       (3) The court may, at any time or upon the recommendation
       of the district attorney that is based on information received
       from the victim and the probation section of the county or other
       agent designated by the county commissioners of the county
       with the approval of the president judge to collect restitution,
       alter or amend any order of restitution made pursuant to
       paragraph (2), provided, however, that the court states its
       reasons and conclusions as a matter of record for any change
       or amendment to any previous order.

       (4) (i) It shall be the responsibility of the district attorneys of
           the respective counties to make a recommendation to the
           court at or prior to the time of sentencing as to the amount
           of restitution to be ordered. This recommendation shall be
           based upon information solicited by the district attorney
           and received from the victim.




                                    -9-
J-E02005-20


              (ii) Where the district attorney has solicited information
              from the victims as provided in subparagraph (i) and has
              received no response, the district attorney shall, based on
              other available information, make a recommendation to
              the court for restitution.

      ....

      (g) Preservation of private remedies.--No judgment or order
      of restitution shall debar the victim, by appropriate action, to
      recover from the offender as otherwise provided by law, provided
      that any civil award shall be reduced by the amount paid under
      the criminal judgment.

18 Pa.C.S. § 1106. Our legislature did not proffer definitions for the terms

“full restitution,” “fullest compensation,” or “extent of injury,” or otherwise

provide guidance to courts beyond that quoted above, to direct a court’s

calculation of a restitution amount.     However, decisions of our appellate

courts shed light on the subject.

      This Court has noted that “the primary purpose of restitution is

rehabilitation of the offender by impressing upon him that his criminal conduct

caused the victim’s loss or personal injury and that it is his responsibility to

repair the loss or injury as far as possible.” Commonwealth v. Mariani, 869

A.2d 484, 486 (Pa.Super. 2005). “Restitution, by definition, as it relates to

property damage, can be made by either the return of the original property or

the payment of money necessary to replace, or to repair the damage to, the

property.”   Genovese, supra at 333 (affirming judgment of sentence for

careless driving conviction ordering restitution in the amount of damage

caused to the victim’s automobile). The dollar value of a victim’s loss does


                                     - 10 -
J-E02005-20


not necessarily set the restitution amount, but merely “assists the court in

calculating the appropriate amount of restitution.”       Commonwealth v.

Burwell, 58 A.3d 790, 794 (Pa.Super. 2012) (internal quotation marks

omitted). Stated differently, “restitution is not damages, as the objectives are

different, and because this is so, the amounts, although related, need not be

coterminous.” Mariani, supra at 486.

      As our Supreme Court recently observed, “[t]here is nothing within [the

restitution statute] that remotely relates to the quantity or quality of the

evidence necessary to establish the amount of the victim’s loss.” Weir, supra

at 38. Rather, the statute broadly provides that “[i]n determining the amount

and method of restitution, the court: (i) Shall consider the extent of injury

suffered by the victim, the victim’s request for restitution as presented to the

district attorney . . . and such other matters as it deems appropriate.” 18

Pa.C.S. § 1106(c)(2). Then, regardless of any other recovery for the stolen

or damaged property, and “[r]egardless of the current financial resources of

the defendant,” the court must order restitution “so as to provide the victim

with the fullest compensation for the loss.”       18 Pa.C.S. § 1106(c)(1)(i)

(emphasis added).

      Nonetheless, there are limits to a sentencing court’s discretion in

determining a restitution amount. “Restitution may be imposed only for those

crimes to property or person where the victim suffered a loss that flows from

the conduct that forms the basis of the crime for which the defendant is


                                     - 11 -
J-E02005-20


convicted.” Commonwealth v. Boone, 862 A.2d 639, 643 (Pa.Super. 2004).

In other words, when “restitution as part of a sentence, there must be a direct

nexus between the restitution ordered and the crime for which the defendant

was convicted.” Commonwealth v. Risoldi, 238 A.3d 434, 461 (Pa.Super.

2020). Further, the amount ordered must be supported by the record; it may

not be speculative or excessive.” Commonwealth v. Pappas, 845 A.2d 829,

842 (Pa.Super. 2004). See also Commonwealth v. Pleger, 934 A.2d 715,

720 (Pa.Super. 2007) (“A restitution award must not exceed the victim’s

losses.”).

        For example, in Commonwealth v. Poplawski, 158 A.3d 671, 675

(Pa.Super. 2017), we vacated a restitution award that was neither caused by

the defendant’s crime nor supported by the evidence.         In that case, the

defendant was charged with various crimes after he accepted an advance

payment of $2,000 for home improvement work that he ultimately failed to

perform. The victim paid another contractor over $41,000 to complete the

work.    A jury convicted the defendant of home improvement fraud, but

acquitted him of theft by deception and deceptive or fraudulent business

practices. The sentencing court ordered restitution for the $41,000 amount,

indicating that, but for the defendant’s actions, the victim would not have paid

the other contractor. This Court disagreed. First, since the only crime the

defendant was convicted for was failing to do the work or return the $2,000

advance payment, and he was acquitted of the crimes related to the quality


                                     - 12 -
J-E02005-20


or quantity of services, there was no nexus between the restitution amount

and the crime. Second, the record did not indicate whether the $41,000 “was

damages the jury either did not recognize or criminalize, or whether it was

money [the victim] would have had to expend to complete the project

regardless of [the defendant’s] involvement.” Id. at 675. Hence, the order

could not stand because “the amount of restitution ordered was neither a

direct result of [the defendant’s] criminal conduct, nor was it supported by the

record.” Id. See also Risoldi, supra at 464-65 (vacating restitution award

based upon damages associated only with charges of which the jury acquitted

the defendant).

      This Court considered an atypical restitution issue in Commonwealth

v. Boone, 862 A.2d 639 (Pa.Super. 2004).         In that case, the defendants

gained control over uninhabited, fire-damaged properties, acquired title

through forging and recording deeds conveying the property to themselves,

and used them as collateral to obtain mortgage loans exceeding $300,000.

The sentencing court assigned an aggregate restitution value of $63,921 to

the properties. On appeal, this Court agreed with the Commonwealth that the

decision to order monetary restitution was an abuse of discretion. We noted

that the victim’s damages were equal to the value of the real estate at the

time the defendants took possession, but the lack of evidence of that value,

“coupled with the disparity between the current and pre-improvement values,




                                     - 13 -
J-E02005-20


ma[de it] clear that the trial court did not calculate the amount of restitution

with the requisite degree of accuracy.” Id. at 644.

      Accomplishing the purpose of the restitution statute, we stated, required

returning the property to the rightful owners. The Commonwealth proposed

to do so through a court order directing the recorder of deeds to strike off the

fraudulent deed. However, we crafted a different solution:

             Monetary restitution alone is, as noted, inadequate in this
      situation, and more than mere possession is necessary to qualify
      as complete recompense given the nature of the loss sustained.
      Thus further steps, to restore title, must be undertaken to return
      the property to the victims. And, although the Commonwealth's
      proposed order represented an attempt to rectify the omission, it
      is no[t] part of the sentencing code for the court to direct the
      activities of the Recorder of Deeds. A private remedy, which in
      the context is civil in nature, is thus necessarily implicated, and
      the language of the statute places on the victim(s) the onus of
      investigating and applying the correct procedure. The only
      procedure designed to accomplish the necessary correction of the
      deeds is an action to quiet title.

             Accordingly the sequence to be followed is first, for
      possession of the property to be transferred by order of the court
      to the original title holders, that is, to order that [the defendants]
      make restitution to that extent since they cannot transfer title
      they do not have. . . . They may, however, be ordered to
      relinquish possession, which under the terms of the statute
      returns that aspect of the property they do have. Once the victims
      gain possession, they may seek to quiet title under Pa.R.C.P.
      1061, since only a party in possession may commence such a suit.
      Under circumstances such as those involved here, the action
      would be resolvable on the basis of the pleadings alone. While
      these proceedings may well be regarded as pro forma, they are
      nevertheless consistent with section 1106(g), and have the
      further advantage of producing incontestably valid title to the
      property. We accordingly remand for these procedures to be
      instituted.

Id. at 644–45 (cleaned up).

                                     - 14 -
J-E02005-20


      Hence, a restitution order that fails both to have a direct nexus to a

crime for which the defendant was convicted and to have evidentiary support

for the amount will be vacated by this Court.     When, on the contrary, the

restitution has a direct nexus to the crime and is supported by the record, this

Court has accepted a wide range of restitution determinations as authorized

by § 1106.     For example, in Commonwealth v. Lock, 233 A.3d 888

(Pa.Super. 2020), we affirmed a restitution sentence based upon repair costs,

rather than the value of the property before it was damaged, since it flowed

from the defendant’s crime and was supported by the record. In that case,

the defendant was convicted of failing to keep his dog on his own premises

after it attacked a neighbor’s cat. The sentencing court ordered restitution in

the amount of $9,331.43, which was the costs of the veterinary bills for the

cat’s treatment. The defendant argued that § 1106 capped restitution at “the

amount by which the value of the pet has been substantially decreased.” Id.

at 889 (internal quotation marks omitted).

      This Court rejected the claim that restitution was limited to the decrease

in value of the cat, reiterating that § 1106 did not specify a single means of

calculating restitution, but rather allowed for an amount necessary to repair

the property damaged as a result of the crime. Id. at 892. Nor did we accept

the defendant’s argument that the restitution order was invalid because the

amount exceeded the value of the cat. While the record contained no evidence

of the cat’s value, it did fully support the determination of the value of the


                                     - 15 -
J-E02005-20


veterinary services; thus, the award in the amount of the veterinary bills,

which were incurred as a result of the defendant’s crime, was within the

sentencing court’s statutory authority. Id. at 892 n.4.

      In Burwell, supra, the defendant injured the victim with an electric

guitar, causing broken bones and numbness that lasted for months. A jury

convicted him of aggravated assault, and his sentence included restitution of

$2,800 in lost wages.    We affirmed the order, holding that such an award

furthered the mandate of § 1106 to provide the victim with the fullest

compensation for his losses, and that the record supported the amount, as

the victim testified to his average monthly earnings prior to the assault and

presented corroborating documentation. Id. at 794-95.

      Appellant has not cited a single case in which this Court disturbed a

mandatory restitution order that had a direct nexus to the defendant’s

conviction and was supported by the record.         Nor have we found one.

Moreover, neither the parties nor this Court has located authority addressing

the type of property at issue in the case sub judice. Mr. Armstrong’s loss is

not of past medical bills or future earnings, or of fungible, depreciating

property that may readily be replaced, such as an automobile or a television.

Nor is Appellant capable of returning the coins, which he pawned for far less

than their value, to Mr. Armstrong. Rather, Appellant has forever deprived

Mr. Armstrong of rare collectibles that he acquired, piece by piece, over many

years, searching for those in perfect condition, with zero flaws under a certain


                                     - 16 -
J-E02005-20


power of magnification.       See N.T. Restitution Hearing, 7/23/18, at 13.

Nowhere can Mr. Armstrong go to reacquire the whole of what Appellant stole.

Hence, we must apply the general principles gleaned from the above-

discussed cases concerning the purposes of restitution and the scope of the

sentencing court’s discretion to our review of the sentencing court’s resolution

of this novel circumstance.

      In arguing that the sentencing court abused its discretion in setting the

valuation of Mr. Armstrong’s loss, Appellant acknowledges that restitution is

an equitable remedy, and that § 1106 provides no specific formula for its

calculation. See Appellant’s substituted brief at 20. However, in arguing that

the trial court’s use of the purchase price of the coins is a misapplication of

the law, Appellant suggests that the only acceptable method for determining

the value of stolen property in cases where the record establishes the market

value of the property when it was stolen is to effectuate the definition of

“value” provided for the grading of theft offenses.      Id. (citing 18 Pa.C.S.

§ 3903(c)(1) (“[V]alue means the market value of the property at the time

and place of the crime, or if such cannot be satisfactorily ascertained, the cost

of replacement of the property within a reasonable time after the crime.”).

Appellant maintains that such definition is in accord with “the general rule” of

setting market value or replacement cost as the amount of restitution for

stolen or damaged property. Id. (citing Genovese, supra at 333).




                                     - 17 -
J-E02005-20


       Appellant’s argument proves too much.         He has established that our

legislature clearly knew how to provide a limited definition of the value of

stolen property, and it could have specified its applicability to § 1106 if it

wanted to constrain a sentencing court’s discretion in imposing restitution.

Instead, it opted for a flexible standard left to the discretion of a sentencing

court in light of the specific circumstances of each case, requiring the amount

of restitution to be based not only upon the extent of the injury suffered by

the victim, but also “such other matters that it deems appropriate.” 18 Pa.C.S.

§ 1106(c)(2)(i).      Moreover, this Court has rejected the notion that a

sentencing court’s discretion in rendering a restitution order is circumscribed

by the amount relevant to the grading the offense. See Commonwealth v.

Wright, 722 A.2d 157, 160 (Pa.Super. 1998) (affirming restitution order of

more than $20,000 although the jury had found the victim’s loss to be

between $1,000 and $5,000).4

       In light of our legislature’s demand for restitution to constitute the fullest

compensation for a victim’s loss, and the sentencing court’s freedom to


____________________________________________


4 In Commonwealth v. Poplawski, 158 A.3d 671, 675 (Pa.Super. 2017),
this Court suggested that the holding in Wright was limited to circumstances
where the full amount of the loss was not known at the time the fact finder
made its findings relevant to grading the offenses. However, since the
Poplawski Court held that the restitution amount was not related to a crime
for which the defendant was convicted and was not supported by the record,
its discussion of Wright was dicta. See also Commonwealth v. Dohner,
725 A.2d 822, 824 (Pa.Super. 1999) (affirming restitution award of $2,000
that was supported by the record although the jury determined that the theft
was less than $50).

                                          - 18 -
J-E02005-20


consider any matters it deems appropriate in determining the proper amount,

we cannot agree with Appellant that the value of the coin collection at the time

he wrongfully acquired it was necessarily the proper measure. The limitation

simply is not supported by the language of the statute or by the cases applying

it discussed supra. See, e.g., Lock, supra at 892 n.4 (rejecting argument

that restitution amount was capped at the value of the cat at the time it was

injured by the defendant’s dog); Boone, supra at 643-44 (holding restitution

order in the amount of the market value of fraudulently-obtained real estate

was in inadequate award for unique property).

      Appellant alternatively concedes that there indeed “may be some cases

where there is a better metric for restitution than market value,” but contends

that “this is not one of them.” Appellant’s substituted reply brief at 6. In fact,

Appellant acknowledges that awarding the replacement costs of the property

taken “makes the victim whole by creating the opportunity to repurchase that

property and restore the pre-theft state of affairs.” Appellant’s substituted

brief at 21-22. However, Appellant conflates replacement costs at the time of

the restitution order with market value at the time of the theft, see id.,

something that simply is not true where the stolen property fluctuates in

value.

      Indeed, the record reflects that the replacement value of the whole

collection at the time of the restitution hearing was substantially greater than

the market value of the sum of its parts at the time it was unlawfully taken by


                                     - 19 -
J-E02005-20


Appellant. Appellant’s counsel, in cross-examining the victim, attempted to

elicit a concession that the coins would never again be worth more than the

$58,600 market value they held at the time of the theft.         Mr. Armstrong

testified that “they already are,” and explained again the impact of

collectability and desirability over time. N.T. Restitution Hearing, 7/23/18, at

19. Yet, rather than offer an updated market value supported by recent sales

of similar coins, Mr. Armstrong vaguely posited that it would cost “[$]150,000

perhaps” to recreate his collection at that point. N.T. Restitution Hearing,

7/23/18, at 13-14. Given the uncertain and unsubstantiated nature of this

evidence, it would have been an abuse of discretion on the part of the trial

court to set replacement costs as the full measure of Mr. Armstrong’s loss.

See, e.g., Commonwealth v. Rotola, 173 A.3d 831, 834 (Pa.Super. 2017)

(“Although an award of restitution lies within the discretion of the trial court,

it should not be speculative or excessive and we must vacate a restitution

order which is not supported by the record.” (cleaned up)).

      In electing to set Mr. Armstrong’s acquisition costs as the full value of

Mr. Armstrong’s loss, rather than the market values at the time of the theft of

the individual coins and sets that comprised the collection, the sentencing

court offered the following explanation:

      While current market value of an item may be an appropriate
      remedy for restitution concerning personal property, this case is
      distinct from the typical theft of personal property situation. A
      typical item of personal property depreciates in value over time,
      as wear and tear take their toll on it. In the case of collectibles,
      like the coins taken from the victim, there is a longstanding

                                     - 20 -
J-E02005-20


      recognized legitimate marketplace, where values fluctuate based
      upon demand and actions by other participants in that
      marketplace. A collector who participates in that marketplace
      must be strategic in their decisions to place their items into the
      market at the proper moment, in an attempt to maximize value.

             Though the coins themselves are tangible personal
      property, the actions of [Appellant] are more analogous to the
      situation where someone steals a victim’s stock portfolio and sells
      the stocks on a day when the market is down. Instead of the
      rightful owner getting to sell the stocks at their maximum value
      on a day of their choosing, a third party that caused them harm
      gets to set their deflated value and the victim must live with the
      injurious economic consequences of this bad actor.

             A more just outcome is to award the victim what it initially
      cost that person to acquire the items, as that sets the real
      economic damage of what was taken from the bona fide owner.
      . . . In a situation such as this, the loss suffered by the victim to
      the collectibles was not only the market value of the coins on the
      date of the theft, but the opportunity to set the timing of the sale
      for a more beneficial day in the fluctuating market. The record
      supports the amount ordered, as the victim was very thorough in
      calculating the purchase price for the coins. As such, the amount
      of restitution the [c]ourt ordered . . . makes the victim whole,
      rather than making him suffer a loss artificially initiated in the
      down market by [Appellant]’s malfeasance, a loss the owner
      would not have suffered but for the [Appellant]’s untimely
      misconduct.

Trial Court Opinion, 4/25/19, at 3-4.

      This thoughtful consideration of the extent of the victim’s loss in light of

the atypical property involved evinces an utterly reasonable exercise of the

sentencing court’s considerable sentencing discretion. It entered a restitution

order providing compensation for a loss that the victim would not have

sustained but for Appellant’s crime, and the amount chosen by the sentencing

court representing that loss that is supported by the record.       As such, we


                                     - 21 -
J-E02005-20


discern no conflict with any provision of § 1106, nor any indication that the

trial court otherwise “ignored or misapplied the law, exercised its judgment

for reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly

unreasonable decision.” Bullock, supra at 1123.

      Consequently, in accordance with this Court’s duty when presented with

the requisite nexus between the crime and a restitution amount reasonably

calculated based upon record evidence, we may not disturb the sentencing

court’s exercise of discretion. Therefore, Appellant is entitled to no relief.

      Order affirmed.

      President Judge Emeritus Bender, Judge Shogan, Judge Olson, Judge

Kunselman, Judge Murray, and Judge McCaffery join this Opinion.

      Judge Dubow files a Dissenting Opinion in which Judge Lazarus joins.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/16/2021




                                      - 22 -